690 S.E.2d 279 (2010)
STATE
v.
John Roswell REYNOLDS, Jr.
No. 1P10.
Supreme Court of North Carolina.
January 19, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for State of North Carolina.
Wayne Crumwell, Reidsville, Katherine Jane Allen, Assistant Appellate Defender, for John Roswell Reynolds, Jr.
The following order has been entered on the motion filed on the 14th of January 2010 by Defendant-Appellee for Extension of Time to Respond to Petition for Writ of Certiorari:
"Motion Allowed. Defendant shall have up to and including the 23rd day of February, 2010 to file and serve his/her response with this Court. By order of the Court in conference this the 19th of January 2010."